Citation Nr: 1031920	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-15 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1996. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In a May 2009 substantive appeal, the Veteran requested a hearing 
before the Board.   The RO scheduled a hearing by videoconference 
in June 2010. 

In correspondence in June 2010, less than two weeks in advance of 
the scheduled hearing, the Veteran requested that the hearing be 
rescheduled because of a family emergency.  As good cause has 
been shown that a timely request could not have been submitted 
under the circumstances, the Board grants the motion to 
reschedule the hearing by videoconference from the RO at the next 
appropriate opportunity.  See 38 C.F.R. § 20.704 (d) (2009).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the 
Board by videoconference from the RO at the 
next appropriate opportunity.  

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).









